Title: To Thomas Jefferson from Joel Barlow, 26 March 1798
From: Barlow, Joel
To: Jefferson, Thomas


          
            Dear Sir,
            Paris 26 March 1798—
          
          Notwithstanding I wrote you a few days ago by Mr. Lee I cannot omit this occasion to inform you that two of your commissioners, Pinckney & Marshall, are in all probability to leave this country in a few days, in consequence of an intimation from this Government. The message from the Minister Talleyrand was nearly in the following words: “If the American Government wishes to negotiate, it is inconcievable that among its three commissioners two should be men remarkable for nothing but their enemity to the existance of the French republic, & to the principles of liberty. I am charged at the same time to inform you that the presence of Mr. Gerry, in the absence of the other two, would be agreeable to the Directoire.”
          I am told it is Gerry’s intention to stay when the others are gone. Should this be the case, & Mr. Adams should wish to terminate his dispute here by negotiation, it is presumable that he will consent to send a person or persons to join Gerry who are known to be agreeable to the French, & that they will have sufficient powers to act.—
          respectfully yours
          
            Joel Barlow
          
        